Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 1 of 25 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

PEDRO L. MIRANDA

      Plaintiff,                                     CASE NO.:

vs.

OSCEOLA COUNTY, FLORIDA

      Defendant.
                                        /

                         COMPLAINT FOR DAMAGES

      COMES NOW the Plaintiff, PEDRO MIRANDA, by and through his

undersigned counsel and hereby sues Defendant, OSCEOLA COUNTY, FLORIDA

(hereinafter referred to as “COUNTY”), and alleges the following:

 1. This is an action for damages that exceeds the monetary sum of THIRTY

THOUSAND DOLLARS AND 00/100 DOLLARS ($30,000.00), exclusive of

attorneys’ fees and costs, and is brought pursuant to 42 U.S.C. §1983 and §1988, as

well as under concurrent state law, to redress violations by the Defendant and its

employees of certain rights guaranteed to Plaintiff, PEDRO MIRANDA, by the fourth

and fourteenth Amendments of the United States Constitution.

 2. Venue is proper in this forum. This court has supplemental jurisdiction over state

law claims through the operation of 28 U.S.C § 1367.

 3. With respect to state law claims, a timely notice of tort claim was filed as to the

County in accordance with Fla. Stat. § 768.28.
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 2 of 25 PageID 2




 4. Plaintiff has performed all conditions precedent to the maintenance of this action,

or such conditions have been waived or excused.              This includes the notice

requirements under Florida Statute, Section §768.28 which is attached hereto as

Exhibit “A”.

 5. At all times material hereto, the Plaintiff, PEDRO MIRANDA, was and is a

resident of Osceola County, Florida.

 6. At all times material hereto, the Defendant, OSCEOLA COUNTY, was and is a

governmental and political subdivision which is organized and existing under the laws

of the State of Florida.

 7. On March 15, 2018, Deputy Javier Arroyo, was employed by the County as a

deputy, and was, at all times described herein, acting within the course and scope of

his employment and under the color of law.

 8. At all times material hereto, Deputy Javier Arroyo was, on information and

belief, a resident of Osceola County, Florida and is otherwise sui juris.

 9. On March 15, 2018, Deputy R. Stockman, was employed by the County as a

deputy, and was, at all times described herein, acting within the course and scope of

his employment and under the color of law.

 10. At all times material hereto, Deputy R. Stockman was, on information and belief,

a resident of Osceola County, Florida and is otherwise sui juris.

 11. On March 15, 2018, Deputy J. Lopez Quintero, was employed by the County as

a deputy, and was, at all times described herein, acting within the course and scope of

his employment and under the color of law.

                                            2
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 3 of 25 PageID 3




 12. At all times material hereto, Deputy J. Lopez Quintero was, on information and

belief, a resident of Osceola County, Florida and is otherwise sui juris.

 13. On March 15, 2018, Deputy D. Valentin, was employed by the County as a

deputy, and was, at all times described herein, acting within the course and scope of

his employment and under the color of law.

 14. At all times material hereto, Deputy D. Valentin was, on information and belief,

a resident of Osceola County, Florida and is otherwise sui juris.

 15. On March 15, 2018, Deputy G. Lane, was employed by the County as a deputy,

and was, at all times described herein, acting within the course and scope of his

employment and under the color of law.

 16. At all times material hereto, Deputy G. Lane was, on information and belief, a

resident of Osceola County, Florida and is otherwise sui juris.

 17. On March 15, 2018 Deputy R. Page was employed by the County as a deputy,

and was, at all times described herein, acting within the course and scope of his

employment and under the color of law.

 18. At all times material hereto, Deputy R. Page was, on information and belief, a

resident of Osceola County, Florida and is otherwise sui juris.

 19. Defendant, OSCEOLA COUNTY, was at all relevant times responsible for its

employees, their training, and their actions while in the course and scope of their

employment.

 20. Osceola County Sheriff’s Office was charged, by Defendant, with the duty of

hiring, supervising, training, disciplining, and establishing policy such that the conduct

                                            3
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 4 of 25 PageID 4




of its employees will conform to the Constitution of the State of Florida, as well as the

laws of said sovereign.

 21. The Defendant’s employees named herein were required to act in conformance

with policy and procedure implemented by the Defendant, including, but not limited

to, accurate and detail investigations before making arrests, including but not limited

to, properly identifying emergent medical situations and circumstances, including but

not limited to, ensuring the proper and reasonable use of force towards the public, and

in particular the Plaintiff, under emergency medical situations and circumstances.

 22. At all times relevant herein, the Defendant’s Deputies were acting under the color

of law and in their capacities as Deputies employed, trained, and authorized by the

Defendant to represent the Defendant and the Osceola County Sheriff’s Office.

           GENERAL ALLEGATIONS COMMON TO ALL COUNTS

 23. On March 15, 2018, Deputies Javier Arroyo, R. Stockman, J. Lopez Quintero,

D. Valentin, G. Lane, and R. Page, reported to the ALDI parking lot located at 900

Cypress Parkway, Poinciana, FL 34759 to investigate a vehicle that was reported by

an unknown and anonymous motorist to be swerving in and out of traffic.

 24. Upon arriving at the Aldi parking lot, the deputies identified a stopped vehicle

matching the description given by the anonymous 911 caller.             Deputy Arroyo

approached the vehicle and noted the Plaintiff’s vehicle stopped over three parking

spaces and the Plaintiff within the vehicle believed by the deputy to be “asleep” or

“drunk.”




                                           4
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 5 of 25 PageID 5




 25. Deputy Arroyo states in his report that the Plaintiff was unable to maintain eye

contact and appeared “as if confused”. No mention is made in the report by Deputy

Arroyo of any strong odor of alcohol or cannabis, blood shot eyes, slurred speech,

nystagmus vision displays, indicia of criminal activity, open alcoholic beverage

container, visible “open-view” drug paraphernalia or weapons, nor was there any

attempt by the deputy to request or implement any field sobriety tests.

 26. Instead of immediately calling for emergency medical services to attend the

Plaintiff in light of his “confused” and clearly disoriented state, Deputy Arroyo

endeavored to extend his physical body into the Plaintiff’s vehicle without consent or

permission and forcibly seize the Plaintiff’s car keys from him.

 27. Thereafter, Deputy Arroyo forcibly pulled the Plaintiff out of his car, and without

any further attempt to assess the condition of the Plaintiff, engaged in a violent foot

sweep of the Plaintiff’s legs sending him crashing to the ground. The deputy then

climbed upon the back of the Plaintiff pinning him to the concrete while the other

deputies kicked, punched, and stepped on Plaintiff’s lethargic, debilitated and almost

unconscious body. One of the deputies intentionally kneeled with his full body weight

on the Plaintiff’s legs while the Plaintiff laid immobilized on the concrete and that

deputy reported hearing a “pop” coming from the leg area of the Plaintiff who already

had the weight of 5 other deputies on various parts of his body.

 28. It was only after the 6 deputies physically battered the defenseless Plaintiff, that

it was deemed prudent to call emergency medical services to the scene.




                                           5
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 6 of 25 PageID 6




 29. When emergency medical services arrived at the scene, they assessed the Plaintiff

and immediately transported him handcuffed to Poinciana Medical Center by

ambulance noting in their report that Plaintiff was suffering from a diabetic episode

caused by dangerously low sugar levels that required immediate IV glucose

administration.

 30. Upon examination at the hospital, Plaintiff was found to have blood glucose

levels of 42, loss of consciousness, amnesia, pain in his rib cage, suspected rib fracture,

left hip pain, right ankle pain and pronounced limp upon ambulation, chest wall

contusions, abrasions, head injury and numerous facial abrasions.

 31. At the hospital, the toxicology report was negative for alcohol or drugs and

positive for dangerously low blood sugar. Notwithstanding, the medical diagnosis,

the Plaintiff remained handcuffed and in custody throughout his time at the hospital.

 32. Plaintiff, upon initial approach by the officers, was never informed of any

articulable suspicion of any criminal activity under foot, nor arrested for, nor charged

with any crime relating to this incident at the point of the initial unlawful seizure and

physical battery.

     COUNT I – CLAIM UNDER 42 U.S.C 1983 UNDER THE FOURTH
    AMENDMENT FOR EXCESSIVE FORCE AS TO THE DEFENDANT

 33. Plaintiff, PEDRO MIRANDA, re-alleges paragraph 1 through 32 and

     incorporates them herein.

 34. At all times material, Deputy Javier Arroyo was in the course and scope of his

     employment with Defendant and was acting under color of state law.



                                            6
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 7 of 25 PageID 7




35. At all times material, Deputy R. Stockman was in the course and scope of his

   employment with Defendant and was acting under color of state law.

36. At all times material, Deputy J. Lopez Quintero was in the course and scope of

   his employment with Defendant and was acting under color of state law.

37. At all times material, Deputy D. Valentin was in the course and scope of his

   employment with Defendant and was acting under color of state law.

38. At all times material, Deputy G. Lane was in the course and scope of his

   employment with Defendant and was acting under color of state law.

39. At all times material, Deputy R. Page was in the course and scope of his

   employment with Defendant and was acting under color of state law.

40. Deputy Javier Arroyo, Deputy R. Stockman, Deputy J. Lopez Quintero, Deputy

   D. Valentin, Deputy G. Lane, and Deputy R. Page (hereinafter referred to as

   “Deputies”) had no probable cause to believe that Plaintiff, PEDRO MIRANDA,

   had committed any crime or was about to commit a crime.

41. The Deputies had neither reasonable suspicion that a crime had been committed

   or was about to be committed, nor did the Deputies have any particularized

   probable cause when they approached Plaintiff in his vehicle that he had

   committed a crime or intended to commit a crime.

42. The Deputies, by their own account, state the Plaintiff was sleeping when his

   vehicle was identified in the Aldi’s parking lot in a completely stationary position.




                                          7
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 8 of 25 PageID 8




43. Plaintiff, PEDRO MIRANDA, posed no threat to any of the Deputies at any time

   leading up the deputies approaching the Plaintiff who was identified by Deputy

   Arroyo as being asleep, confused, and unable to make eye contact.

44. Plaintiff, PEDRO MIRANDA, was debilitated by dangerously low blood levels

   and did not have the physical or mental ability to exit the vehicle as allegedly

   commanded by Deputy Javier Arroyo.

45. As a result of Plaintiff, PEDRO MIRANDA’s physical and mental inability to

   obey Deputy Javier Arroyo’s command to exit the vehicle, Plaintiff, PEDRO

   MIRANDA, was forcefully removed from his vehicle and thrown onto the

   ground by Deputy Javier Arroyo, who by his own account performed a “leg

   sweep” of the Plaintiff to get him to the ground.

46. Deputy Javier Arroyo’s use of force was clearly excessive as Plaintiff posed no

   threat of harm to Deputy Javier Arroyo or the five deputies who presented to the

   Aldi’s Parking lot, nor was Plaintiff under arrest, nor was there probable cause or

   reasonable suspicion that Plaintiff had committed a crime.

47. After forcefully removing Plaintiff, PEDRO MIRANDA, from the vehicle and

   intentionally tripping him onto the ground, deputy Javier Arroyo unreasonably

   and unnecessarily climbed on top of the Plaintiff, PEDRO MIRANDA, pressing

   his body into the concrete while the other deputies proceeded to batter the

   Plaintiff, PEDRO MIRANDA’s body thereby causing abrasions, lacerations, and

   fractures to multiple body parts.




                                         8
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 9 of 25 PageID 9




48. Deputy Javier Arroyo and the other five Deputies who reported to the Aldi’s

   parking lot knew or should have known that their excessive use of force against

   the Plaintiff, PEDRO MIRANDA, was without cause. The Deputies upon their

   initial encounter did not identify any criminal act on the part of the Plaintiff.

49. Had the Deputies been properly trained by the Defendant, or in the alternative

   had the Deputies utilized the training provided to them by the Defendant, they

   would have been able to identify the Plaintiff as a person in need of medical

   attention.

50. Instead, the Deputies seized the Plaintiff without cause and beat him while in the

   custody of the Deputies.

51. Consequently, the Defendant, by and through its Deputies violated Plaintiff,

   PEDRO MIRANDA’S Fourth Amendment rights.

52. The Deputies excessive use of force upon Plaintiff, PEDRO MIRANDA’s body

   was not objectively reasonable in light of Plaintiff’s dangerously low blood sugar

   levels which yielded clear symptoms of fatigue, confusion, sleepiness, and

   weakness.

53. The level of force used herein was objectively unreasonable, excessive, and

   disproportionate under the circumstances.

54. All of the acts described herein deprived Plaintiff, PEDRO MIRANDA, of his

   rights secured to him by the United States Constitution, specifically, those rights

   secured to Plaintiff by the Fourth Amendment of the United States Constitution,

   by subjecting him to an unreasonable seizure by use of excessive force.


                                          9
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 10 of 25 PageID 10




 55. The actions of the Deputies have forced Plaintiff, PEDRO MIRANDA, to hire

     the undersigned attorney and to pay them a reasonable fee, which they are

     entitled to recover pursuant to 42 U.S.C. § 1988.

 56. As a direct and proximate result of the actions of the Deputies, Plaintiff suffered

     bodily injury and resulting pain and suffering, disability, disfigurement, mental

     anguish, loss of capacity for the enjoyment of life, expense of hospitalization,

     medical and nursing care and treatment, loss of earnings, loss of ability to earn

     money, and aggravation of a previously existing condition. The losses are either

     permanent or continuing and plaintiff will suffer the losses in the future.

     WHEREFORE, Plaintiff, PEDRO MIRANDA, demands judgment for

damages against Defendant to include but not limited to all costs, interest on past due

economic losses, post judgment interest, and for all other relief available to Plaintiff

pursuant to applicable law, and Plaintiff further demands trial by jury on all issues so

triable.

            COUNT II – CLAIM UNDER 42 U.S.C. § 1983 UNDER
           THE FOURTH AMENDMENT FOR EXCESSIVE FORCE
                 AS TO THE DEFENDANT’S DEPUTIES


 57. Plaintiff, PEDRO MIRANDA, re-alleges paragraph 1 through 32 and 34-44, and

     incorporates them herein.

 58. Assuming that Deputy Javier Arroyo had reasonable suspicion or particularized

     probable cause when he approached the Plaintiff’s vehicle, there was no

     imminent threat to Deputy Arroyo or any of the other five deputies who



                                           10
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 11 of 25 PageID 11




    responded to the Aldi’s parking lot. There was no legal basis for any seizure and

    arrest and as such no legal arrest could be deemed resisted by the hypoglycemic

    Plaintiff herein.

 59. Moreover, under the circumstances, Plaintiff was clearly experiencing a medical

    emergency at the time he parked his vehicle at the Aldi’s parking lot and was

    physically incapable of resisting arrest or posing a threat of harm to the deputies

    who reported to the scene at the Aldi’s parking lot.

 60. Deputy Javier Arroyo knew or should have known that his excessive force upon

    the Plaintiff’s body was a violation of the Plaintiff’s Fourth Amendment Rights.

 61. Deputy R. Stockman knew or should have known that his excessive force upon

    the Plaintiff’s body was a violation of the Plaintiff’s Fourth Amendment Rights.

 62. Deputy J. Lopez Quintero knew or should have known that his excessive force

    upon the Plaintiff’s body was a violation of the Plaintiff’s Fourth Amendment

    Rights.

 63. Deputy D. Valentin knew or should have known that his excessive force upon the

    Plaintiff’s body was a violation of the Plaintiff’s Fourth Amendment Rights.

 64. Deputy G. Lane knew or should have known that his excessive force upon the

    Plaintiff’s body was a violation of the Plaintiff’s Fourth Amendment Rights.

 65. Deputy R. Page knew or should have known that his excessive force upon the

    Plaintiff’s body was a violation of the Plaintiff’s Fourth Amendment Rights.

 66. Regardless of the legality or illegality of the actions against the Plaintiff while

    stopped at the Aldi’s parking lot, the deputies excessive use of force on the


                                          11
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 12 of 25 PageID 12




    Plaintiff’s body which was not objectively reasonable or proportionate under the

    circumstances.

 67. All of the acts described herein deprived the Plaintiff of rights secured to him by

    the United States Constitution; specifically, those rights secured to Plaintiff by the

    Fourth Amendment of the United States Constitution.

 68. By subjecting Plaintiff to an unreasonable seizure of his body from his car, and

    excessive and disproportionate use of force to Plaintiff’s body while experiencing

    a medical emergency later identified by emergency medical personnel as low

    insulin levels, the Deputies while in the course and scope of their employment

    with Defendant, violated Plaintiff’s Fourth Amendment rights under the United

    States Constitution.

 69. The actions of the Deputies have forced Plaintiff, PEDRO MIRANDA, to hire

    the undersigned attorney and to pay them a reasonable fee, which they are

    entitled to recover pursuant to 42 U.S.C. § 1988.

 70. As a direct and proximate result of the actions of the Deputies, Plaintiff suffered

    bodily injury and resulting pain and suffering, disability, disfigurement, mental

    anguish, loss of capacity for the enjoyment of life, expense of hospitalization,

    medical and nursing care and treatment, loss of earnings, loss of ability to earn

    money, and aggravation of a previously existing condition. The losses are either

    permanent or continuing and plaintiff will suffer the losses in the future.




                                           12
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 13 of 25 PageID 13




     WHEREFORE, Plaintiff, PEDRO MIRANDA, demands judgment for

damages against Defendant to include but not limited to all costs, interest on past due

economic losses, post judgment interest, and for all other relief available to Plaintiff

pursuant to applicable law, and Plaintiff further demands trial by jury on all issues so

triable.



  COUNT III – CLAIM AGAINST DEPUTIES FOR STATE LAW BATTERY

 71. Plaintiff, PEDRO MIRANDA, re-alleges paragraph 1 through 32 and 34-44, and

     incorporates them herein.

 72. The Deputies, while in the course and scope of their employment with Defendant,

     used physical force against the Plaintiff’s body that was unwarranted, excessive,

     intentional, disproportionate, and unreasonable under the circumstances.

 73. As a result, the Deputies caused injuries to the Plaintiff including, but not limited

     to, bruised and fractured ribs, lacerations and abrasions to the left hip, face, arms,

     and legs, chest wall contusion, head injury and right ankle fracture with

     displacement.

 74. The actions of the Deputies constitute an unwarranted battery upon the Plaintiff

     who was experiencing a medical emergency later identified as low insulin levels.

 75. The unwarranted physical contact on the Plaintiff by the Deputies was intentional

     and for the purpose of inciting fear in the Plaintiff.




                                            13
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 14 of 25 PageID 14




 76. The actions undertaken by the Deputies were in bad faith, with malicious

     purpose, disproportionate in force and in a manner exhibiting wanton and willful

     disregard for the Plaintiff’s rights and overall safety.

 77. All of the acts described herein deprived the Plaintiff of the rights secured to him

     by the United States Constitution; specifically, those rights secured to Plaintiff by

     the Fourth Amendment of the United States Constitution.

 78. As a direct and proximate result of the actions of the Deputies, Plaintiff suffered

     bodily injury and resulting pain and suffering, disability, disfigurement, mental

     anguish, loss of capacity for the enjoyment of life, expense of hospitalization,

     medical and nursing care and treatment, loss of earnings, loss of ability to earn

     money, and aggravation of a previously existing condition. The losses are either

     permanent or continuing and plaintiff will suffer the losses in the future.



     WHEREFORE, Plaintiff, PEDRO MIRANDA, demands judgment for

damages against Defendant to include but not limited to all costs, interest on past due

economic losses, post judgment interest, and for all other relief available to Plaintiff

pursuant to applicable law, and Plaintiff further demands trial by jury on all issues so

triable.


       COUNT IV – CLAIM AGAINST DEPUTIES FOR INTENTIONAL
                  INFICTION OF EMOTION DISTRESS

 79. Plaintiff, PEDRO MIRANDA, re-alleges paragraph 1 through 32 and 34-44, and

     incorporates them herein.

                                            14
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 15 of 25 PageID 15




 80. The Deputies, while in the course and scope of their employment with Defendant,

    presented to the Aldi’s Parking Lot to investigate an anonymous 911 call

    identifying a driver swerving in and out of traffic.

 81. The driver referenced in the call was believed by the Deputies to be the Plaintiff.

    However, this was never completely determined or confirmed, nor was the

    Plaintiff charged with any crime related to the alleged 911 call. None of the

    responding officers witnessed any erratic or reckless operation of any vehicle by

    the Plaintiff at their initial contact.

 82. The Plaintiff on the day of the incident at issue here was suffering of low blood

    sugar and wanted to reach a destination where he can possibly buy food.

 83. Deputy Javier Arroyo and five other deputies responded to the 911 call and

    approached Plaintiff’s vehicle.       The deputies immediately assumed that the

    Plaintiff was drunk because he was found sleeping in his car. No signs of the

    Plaintiff being drunk wherever identified by the Deputies, other than he was

    “sleeping in his car.”

 84. No inquiry was done of the Plaintiff other than to ask the Plaintiff for his driver’

    license. Unfortunately, because of his low blood sugar levels, the Plaintiff was

    disoriented, confused, weak and lethargic. By Deputy Arroyo’s own statement,

    Plaintiff appeared “confused” and “unable to make eye contact.”

 85. Despite the obvious medical emergency before them, the Deputies determined

    that Plaintiff’s confused state and lethargic body was due to a drunken state and




                                              15
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 16 of 25 PageID 16




     further took his physical and medical inability to obey commands as Plaintiff

     resisting arrest.

 86. The Deputies proceeded to forcefully pull the Plaintiff out of his car, violently

     forced him to the ground, and beat his weak and lethargic body.

 87. The Deputies recklessly caused harm to the Plaintiff by brutally beating him

     while he experienced a medical emergency caused by his low insulin levels.

 88. The actions of the Deputies were outrageous, egregious, and emotionally

     traumatizing to the Plaintiff.

 89. The actions undertaken by the Deputies were in bad faith, with malicious purpose

     and in a manner exhibiting wanton and willful disregard for the Plaintiff’s rights,

     safety, and medical condition.

 90. As a direct and proximate result of the actions of the Deputies, Plaintiff suffered

     bodily injury and resulting pain and suffering, disability, disfigurement, mental

     anguish, loss of capacity for the enjoyment of life, expense of hospitalization,

     medical and nursing care and treatment, loss of earnings, loss of ability to earn

     money, and aggravation of a previously existing condition. The losses are either

     permanent or continuing and plaintiff will suffer the losses in the future.

     WHEREFORE, Plaintiff, PEDRO MIRANDA, demands judgment for

damages against Defendant to include but not limited to all costs, interest on past due

economic losses, post judgment interest, and for all other relief available to Plaintiff

pursuant to applicable law, and Plaintiff further demands trial by jury on all issues so

triable.

                                           16
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 17 of 25 PageID 17




               COUNT V – CLAIM AGAINST DEPUTIES FOR
                  STATE LAW FALSE IMPRISONMENT

 91. Plaintiff, PEDRO MIRANDA, re-alleges paragraph 1 through 32 and 34-44, and

    incorporates them herein.

 92. The action of Deputy Javier Arroyo in forcibly pulling the Plaintiff out of his

    vehicle and then immediately inflicting a leg sweep to knock the Plaintiff to the

    ground, deprived the Plaintiff of liberty and amounted to unlawful detention and

    false imprisonment of the Plaintiff’s weakened body due to a medical emergency

    that was later identified as insulin shock.

 93. The conduct of the deputies was against the Plaintiff’s will and was unreasonable

    and unwarranted under the medical emergency the Plaintiff was experiencing.

 94. The Deputies did not have the legal authority or legal basis for unlawfully

    removing the Plaintiff from his vehicle, tripping him onto the pavement,

    handcuffing him and beating him, thereby depriving him of his rights, liberty, and

    freedom to seek a safe place to stop and rest before proceeding to obtain food

    and/or medical attention.

 95. Even after the medical condition of low blood sugar was diagnosed by

    emergency medical personnel at the scene, the Plaintiff was held with handcuffs

    in the ambulance and while at the hospital.

 96. The actions were undertaken in bad faith, with malicious purpose, and in a

    manner exhibiting wanton and willful disregard to the Plaintiff’s rights, safety,

    and obvious need for medical attention.



                                          17
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 18 of 25 PageID 18




 97. As a direct and proximate result of the actions of the Deputies, Plaintiff suffered

     bodily injury and resulting pain and suffering, disability, disfigurement, mental

     anguish, loss of capacity for the enjoyment of life, expense of hospitalization,

     medical and nursing care and treatment, loss of earnings, loss of ability to earn

     money, and aggravation of a previously existing condition. The losses are either

     permanent or continuing and plaintiff will suffer the losses in the future.



     WHEREFORE, Plaintiff, PEDRO MIRANDA, demands judgment for

damages against Defendant to include but not limited to all costs, interest on past due

economic losses, post judgment interest, and for all other relief available to Plaintiff

pursuant to applicable law, and Plaintiff further demands trial by jury on all issues so

triable.

     COUNT VI – NEGLIGENT HIRING, RETENTION AND TRAINING
                   UNDER 42 U.S.C. SECTION 1983

 98. Plaintiff, PEDRO MIRANDA, re-alleges paragraph 1 through 32 and 34-44, and

     incorporates them herein.

 99. The Deputies, while in the course and scope of their employment, used force that

     was excessive and unreasonable under the circumstances against the Plaintiff

     thereby causing injury to multiple body parts, including fractures, lacerations,

     contusions, and head injury.




                                           18
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 19 of 25 PageID 19




 100. Defendant negligently knew or should have known that the Deputies were a

    danger to the community, incompetent and liable to do harm to citizens and/or

    residents of Osceola County, FL.

 101. Defendant negligently failed to conduct a reasonable investigation regarding the

    competence of Deputies to be employed as law enforcement Deputies for the

    Defendant, including but not limited to, a mental health evaluation.

 102. Defendant during the course of employment of its Deputies became aware or

    should have become aware of problems with its Deputies using excessive force

    and abusing their power over residents of Osceola County, Florida when

    performing routine stops or health checks, and in particular the Plaintiff.

 103. Despite Defendant knowing of the unfitness and predisposition of its deputies,

    Defendant failed to take further action such as investigating, discharging,

    reassigning, or retraining its deputies.

 104. Defendant owed the Plaintiff, PEDRO L. MIRANDA, a duty of care to hire,

    physically and mentally train, retrain and continue to educate its deputies to

    identify, access and react to medical emergencies like that medical emergency

    known as hypoglycemia that was present when they approached the Plaintiff.

 105. Defendant owed the Plaintiff, PEDRO L. MIRANDA, a duty of care to hire

    and retain competent officers.

 106. The actions were undertaken in bad faith, with malicious purpose, and in a

    manner exhibiting wanton and willful disregard to the Plaintiff’s rights, safety and




                                           19
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 20 of 25 PageID 20




     obvious need for medical attention which demonstrate lack of proper training and

     education of Defendant’s Deputies named herein.

 107. As a direct and proximate result of the actions of the Deputies, Plaintiff suffered

     bodily injury and resulting pain and suffering, disability, disfigurement, mental

     anguish, loss of capacity for the enjoyment of life, expense of hospitalization,

     medical and nursing care and treatment, loss of earnings, loss of ability to earn

     money, and aggravation of a previously existing condition. The losses are either

     permanent or continuing and plaintiff will suffer the losses in the future.

     WHEREFORE, Plaintiff, PEDRO MIRANDA, demands judgment for

damages against Defendant to include but not limited to all costs, interest on past due

economic losses, post judgment interest, and for all other relief available to Plaintiff

pursuant to applicable law, and Plaintiff further demands trial by jury on all issues so

triable.

                            VII – CIVIL CONSPIRACY

 108. Plaintiff, PEDRO MIRANDA, re-alleges paragraph 1 through 32 and 34-44,

     and incorporates them herein.

 109. The Defendant’s Deputies, acting in the course and scope of their duties as

     sworn deputies employed by the Defendant agreed and colluded to, directly or

     indirectly, to fabricate evidence in order to justify their battery, false

     imprisonment and infliction of emotional and physical distress and injuries upon

     the Plaintiff.




                                           20
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 21 of 25 PageID 21




 110. In furtherance of the direct or indirect, agreement, the Defendant’s Deputies

     fabricated evidence and/or colluded to cover up their actual excessively violent

     conduct, after they battered, falsely imprisoned and inflicted emotional and

     physical distress upon the Plaintiff.

 111. The actions were undertaken by the Deputies in bad faith, with malicious and

     criminal purpose, and in a manner exhibiting wanton and willful disregard to

     their sworn oath and duty to protect and serve the citizens of Osceola County,

     Florida, and in particular the Plaintiff.

 112. As a direct and proximate result of the actions of the Deputies, Plaintiff suffered

     bodily injury and resulting pain and suffering, disability, disfigurement, mental

     anguish, loss of capacity for the enjoyment of life, expense of hospitalization,

     medical and nursing care and treatment, loss of earnings, loss of ability to earn

     money, and aggravation of a previously existing condition. The losses are either

     permanent or continuing and plaintiff will suffer the losses in the future.

     WHEREFORE, Plaintiff, PEDRO MIRANDA, demands judgment for

damages against Defendant to include but not limited to all costs, interest on past due

economic losses, post judgment interest, and for all other relief available to Plaintiff

pursuant to applicable law, and Plaintiff further demands trial by jury on all issues so

triable.




                                             21
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 22 of 25 PageID 22




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

served on the Defendant with a copy of the Court’s executed Summons.


                                              /S/    Fanny Nater
                                            Fanny Nater, Esquire
                                            Fla. Bar No.: 087780
                                            Nater Law Firm, PLLC
                                            337 N. Fern Creek Avenue
                                            Orlando, FL 32803
                                            Tel: (407) 688-8896
                                            Fax: (407) 926-0859
                                            fanny@naterlaw.com
                                            cyd@naterlaw.com
                                            Attorney for the Plaintiff




                                       22
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 23 of 25 PageID 23




                             EXHIBIT "A"
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 24 of 25 PageID 24
Case 6:21-cv-00458-CEM-LRH Document 1 Filed 03/11/21 Page 25 of 25 PageID 25
